Carl Berglund v. Commissioner.Berglund v. CommissionerDocket No. 13692.United States Tax Court1948 Tax Ct. Memo LEXIS 207; 7 T.C.M. (CCH) 261; T.C.M. (RIA) 48064; April 27, 1948*207  Carl Berglund, pro se.  Morris S. Bush, Esq., for the respondent.  MURDOCK Memorandum Findings of Fact and Opinion The Commissioner determined a deficiency of $90.34 in the petitioner's income tax for the calendar year 1944. The only issue is whether he erred in disallowing a deduction of $283 claimed as automobile expense, and $76 claimed in connection with work clothes and tools. Findings of Fact The petitioner is an individual who was employed during the taxable year as a carpenter. His return was filed with the collector of internal revenue for the first district of Illinois. The petitioner claimed the following deductions, among others, on his return: Automobile, gasoline and oil$155.14Automobile repairs and tires128.00Work clothes, laundry and tools76.00The Commissioner in determining the deficiency disallowed those deductions. He explained that the automobile expenses in the amount of $283 was disallowed "since it appeared that the use of your car was for personal convenience and not a necessity in the conduct of your duties for your employer." He explained that the amount of $76 was disallowed because the cost and upkeep*208  of work clothes "which take the place of ordinary clothing are held to be personal expenses." The petitioner owned a 1935 Graham automobile during 1944. He had purchased that automobile for $375 in 1941 and he sold it in 1947 for $15. He used the automobile during 1944 to go from his home to his work and to return from his work to his home. He also used it during the course of the day to go from one job to another. He spent $283 during 1944 for gas and oil for the car.  $140 thereof was an ordinary and necessary expense of his trade or business. He also spent $50 for repairs on the car, $38 for new tires and $40 for recapping old tires during 1944.  $64 thereof was an ordinary and necessary expense of his trade or business. He spent $25 for work clothes, such as overalls, work gloves and work shoes, $26 for having work clothes laundered and $25 for tools during 1944.  $50 thereof was an ordinary and necessary expense of his trade or business. The Commissioner in determining the deficiency made a mathematical error of $51, disallowing deductions in the amount of $392.69, whereas the items which he disallowed amounted only to $341.69. Opinion MURDOCK, Judge: The petitioner*209  appeared without counsel. The record shows that he is entitled to some of the deductions claimed but his proof is insufficient to justify the total amounts claimed. We have attempted to do justice in so far as the record permits, by allowing a part and disallowing a part of the items in dispute. Decision will be entered under Rule 50.